Name: Council Regulation (EEC) No 3772/85 of 20 December 1985 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: economic structure;  agricultural policy
 Date Published: nan

 No L 362 / 24 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC) No 3772/85 of 20 December 1985 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture from the beginning of the marketing year for the relevant , agricultural products; whereas , with regard to sheepmeat and goatmeat , the date on which the marketing year begins has been fixed at the first Monday in January; whereas the agricultural conversion rate applicable in this sector in France should therefore be adjusted from the new marketing year; Whereas it has been found that the Annexes to Regulation (EEC) No 1 678 / 85 do not mention all the marketing years of the products coming under the processed fruit and vegetables sector; whereas appropriate additions should be made to these Annexes; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1676 / 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), and in particular Article 2 ( 3 ) thereof, - Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee , Whereas the agricultural conversion rates now applicable were fixed by Regulation (EEC) No 1223 / 83 (2 ), as last amended by Regulation (EEC) No 1297/ 85 ( 3 ); whereas they were republished in Regulation (EEC) No 1678 / 85 (4 ), entering into force on 1 January 1986 ; Whereas normally the agricultural conversion rates are equal to the central rates of the relevant currencies multiplied by the correction factor referred to in the third subparagraph of Article 2 (2) of Regulation (EEC) No 1676 / 85 ; whereas the agricultural conversion rate should be adjusted with effect HAS ADOPTED THIS REGULATION: Article 1 The Annexes to Regulation (EEC) No 1678 / 85 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN ( ¢) OJ No L 164 , 24 . 6 . 1985 , p. 1 . ( 2 ) OJ No L 132 , 21 . 5 . 1983 , p. 33 . ( 3 ) OJ No L 137 , 27 . 5 . 1985 , p. 1 . ( 4 ) OJ No L 164 , 24 . 6 . 1985 , p. 11 . 31 . 12 . 85 Official Journal of the European Communities No L 362 / 25 ANNEX I BELGIUM/LUXEMBOURG Products Agricultural conversion rate Marketing year 1984/ 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . Bfrs /Lfrs Applicable until 1 ECU = . ... Bfrs /Lfrs Applicable from All sectors , except seeds 46,4118 26 May 1985 46,4118 27 May 1985 Seeds 44,9008 30 June 1985 46,4118 1 July 1985 ANNEX II DENMARK Products Agricultural conversion rate Marketing year 1984/ 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . Dkr Applicable until 1 ECU = ... Dkr Applicable from All sectors, except seeds 8,41499 26 May 1985 8,41499 27 May 1985 Seeds 8,23400 30 June 1985 8,41499 1 July 1985 ANNEX III GERMANY Products Agricultural conversion rate Marketing year 1984/ 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = ... DM Applicable until 1 ECU = ... DM Applicable from Milk and milk products 2,41047 26 May 1985 2,41047 27 May 1985 Cereals  Durum wheat and durum wheat groats and meal 2,39792 30 June 1985 2,39792 1 July 1985  Maize 2,39792 31 July 1985 2,39792 1 August 1985  Others 2,39792 31 July 1985 2,39792 1 August 1985 All other cases 2,38516 26 May 1985 2,38516 27 May 1985 No L 362 / 26 Official Journal of the European Communities 31 . 12 . 85 ANNEX IV FRANCE Products Agricultural conversion rate Marketing year 1984/85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . FF Applicable until 1 ECU = . . . FF Applicable from Milk and milk products 6,93793 26 May 1985 7,10590 27 May 1985 Beef and veal Sheepmeat and goatmeat (') Sugar and isoglucose Cereals : .  durum wheat and durum wheat groats and meal  maize  others Rice Eggs and poultrymeat and ovalbumin and lactalbumin Pigmeat Wine Fish Tobacco Seeds (2 ) Olive oil Oilseeds:  colza and rapeseed  sunflower and linseed  soya beans Dried fodder Field beans and peas Lupins Flax and hemp Silkworms Cotton Fruit and vegetables :  cherries  cucumbers  tomatoes  courgettes  aubergines  cauliflowers  plums  apricots  peaches  table grapes  pears  lemons  broad-leaved (Batavian ) endives  cabbage lettuce  apples  mandarins  Clementines  sweet oranges 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 7,10590 7,10590 6,86866 6,86866 6,49211 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6j86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 26 May 1985 26 May 1985 30 June 1985 30 June 1985 31 July 1985 31 July 1985 31 August 1985 31 July 1985 31 July 1985 31 August 1985 31 December 1985 26 May 1985 30 June 1985 31 October 1985 30 June 1985 31 July 1985 31 August 1985 26 May 1985 30 June 1985 30 June 1985 31 July 1985 26 May 1985 31 August 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 31 May 1985 31 May 1985 30 June 1985 30 June 1985 30 June 1985 30 September 1985 30 September 1985 30 September 1985 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,10590 7,10590 7,00089 7,00089 6,49211 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 27 May 1985 27 May 1985 1 July 1985 1 July 1985 1 August 1985 1 August 1985 1 September 1985 1 August 1985 1 August 1985 1 September 1985 1 January 1986 27 May 1985 1 July 1985 1 November 1985 1 July 1985 1 August 1985 1 September 1985 27 May 1985 1 July 1985 1 July 1985 1 August 1985 27 May 1985 1 September 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 1 June 1985 1 June 1985 1 July 1985 1 July 1985 1 July 1985 1 October 1985 1 October 1985 1 October 1985  artichokes 6,86866 30 September 1985 7,00089 1 October 1985 (') Agricultural conversion rate applicable from 6 January 1986 : 1 ECU = 7,10590 FF. ( 2 ) Agricultural conversion rate applicable from 1 July 1986 : 1 ECU = 7,00089 FF. 31 . 12 . 85 Official Journal of the European Communities No L 362 /27 Products Agricultural conversion rate Marketing year 1984/ 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . FF Applicable until 1 ECU = . . . FF Applicable from Processed fruit and vegetables  cherries preserved in syrup  tinned pineapples  tomatoes: peeled , whether or not cooked , preserved by freezing; flakes; prepared or preserved; juices;  peaches preserved in syrup  dried figs  Williams pears preserved in syrup  dried grapes  prunes derived from 'Prunes d'Ente' All other cases 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 6,86866 26 May 1985 31 May 1985 30 June 1985 30 June 1985 30 June 1985 14 July 1985 31 August 1985 31 August 1985 26 May 1985 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 7,00089 27 May 1985 1 June 1985 1 July 1985 1 July 1985 1 July 1985 15 July 1985 1 September 1985 1 September 1985 27 May 1985 No L 362 /28 Official Journal of the European Communities 31 . 12 . 85 ANNEX V GREECE Products Agricultural conversion rate Marketing year 1984/ 85 Agricultural conversion rate Marketing year 1985/ 86 1 ECU = . . . Dr Applicable until 1 ECU = . . Dr Applicable from Milk and milk products Beef and veal Sheepmeat and goatmeat Sugar and isoglucose Cereals :  durum wheat and durum wheat groats and meal  maize  others Rice Eggs and poultrymeat and ovalbumin and lactalbumin Pigmeat Wine Fish Tobacco Seeds 0 ) Olive oil Oilseeds:  colza and rapeseed  sunflower and linseed  soya beans Dried fodder Field beans and peas Lupins Flax and hemp Silkworms Cotton Fruit and vegetables :  cherries  cucumbers  tomatoes  courgettes  aubergines  cauliflowers  plums  apricots  peaches  table grapes  pears  lemons  broad-leaved (Batavian ) endives  cabbage lettuce  apples  mandarins  Clementines  sweet oranges  artichokes 90,5281 90,5281 90,5281 . 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 77,2479 . 90,5281 90,5281 ' 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 26 May 1985 26 May 1985 26 May 1985 30 June 1985 30 June 1985 31 July 1985 31 July 1985 31 August 1985 31 July 1985 31 July 1985 31 August 1985 31 December 1985 31 December 1985 30 June 1985 31 October 1985 30 June 1985 31 July 1985 31 August 1985 26 May 1985 30 June 1985 30 June 1985 31 July 1985 26 May 1985 31 August 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 31 May 1985 31 May 1985 30 June 1985 30 June 1985 30 June 1985 30 September 1985 30 September 1985 30 September 1985 30 September 1985 . 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 77,2479 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 27 May 1985 27 May 1985 27 May 1985 1 July 1985 1 July 1985 1 August 1985 1 August 1985 1 September 1985 1 August 1985 1 August 1985 1 September 1985 1 January 1986 1 January 1986 1 July 1985 1 November 1985 1 July 1985 1 August 1985 1 September 1985 27 May 1985 1 July 1985 1 July 1985 1 August 1985 27 May 1985 1 September 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 1 June 1985 1 June 1985 1 July 1985 1 July 1985 1 July 1985 1 October 1985 1 October 1985 1 October 1985 1 October 1985 (') Agricultural conversion rate applicable from 1 July 1986 : 1 ECU = Dr 102,345 . 31 . 12 . 85 Official Journal of the European Communities No L 362 /29 Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . Dr Applicable until 1 ECU = . . . Dr Applicable from Processed fruit and vegetables  cherries preserved in syrup  tinned pineapples  tomatoes: peeled , whether or not cooked, preserved by freezing; flakes; prepared or preserved; juices;  peaches preserved in syrup  dried figs  Williams pears preserved in syrup  dried grapes  prunes derived from 'Prunes d'Ente' All other cases 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 90,5281 26 May 1985 31 May 1985 30 June 1985 30 June 1985 30 June 1985 14 July 1985 31 August 1985 31 August 1985 26 May 1985 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 102,345 27 May 1985 1 June 1985 1 July 1985 1 July 1985 1 July 1985 15 July 1985 1 September 1985 1 September 1985 27 May 1985 ANNEX VI IRELAND Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = ... £ Irl Applicable until 1 ECU = ... £ Irl Applicable from All sectors , except seeds 0,750110 26 May 1985 0,750110 27 May 1985 Seeds (') 0,725690 30 June 1985 0,725690 1 July 1985 (') Agricultural conversion rate applicable from 1 July 1986 : 1 ECU = £ Irl 0,750110 . No L 362/ 30 Official Journal of the European Communities 31 . 12 . 85 ANNEX VII ITALY Products Agricultural conversion rate Marketing year 1984/ 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . Lit Applicable until 1 ECU = ... Lit Applicable from Milk and milk products Beef and veal Sheepmeat and goatmeat Sugar and isoglucose Cereals :  durum wheat and durum wheat groats and meal  maize  others Rice Eggs and poultrymeat and ovalbumin and lactalbumin Pigmeat Wine Fish Tobacco Seeds (') Olive oil Oilseeds:  colza and rapeseed  sunflower and linseed  soya beans Dried fodder Field beans and peas Lupins Flax and hemp Silkworms Cotton Fruit and vegetables :  cherries  cucumbers  tomatoes  courgettes  aubergines  cauliflowers  plums  apricots  peaches  table grapes  pears  lemons  broad-leaved (Batavian ) endives  cabbage lettuce  apples  mandarins  Clementines  sweet oranges  artichokes 1 432,00 1 432,00 1432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 341,00 1 432,00 1432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 26 May 1985 26 May 1985 26 May 1985 30 June 1985 30 June 1985 31 July 1985 31 July 1985 31 August 1985 31 July 1985 31 July 1985 31 August 1985 31 December 1985 26 May 1985 30 June 1985 31 October 1985 30 June 1985 31 July 1985 31 August 1985 26 May 1985 30 June 1985 30 June 1985 31 July 1985 26 May 1985 31 August 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 26 May 1985 31 May 1985 31 May 1985 30 June 1985 30 June 1985 30 June 1985 30 September 1985 30 September 1985 30 September 1985 30 September 1985 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 341,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 27 May 1985 27 May 1985 27 May 1985 1 July 1985 1 July 1985 1 August 1985 1 August 1985 1 September 1985 1 August 1985 1 August 1985 1 September 1985 1 January 1986 ¢ 27 May 1985 1 July 1985 1 November 1985 1 July 1985 1 August 1985 1 September 1985 27 May 1985 1 July 1985 1 July 1985 1 August 1985 27 May 1985 1 September 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 27 May 1985 1 June 1985 1 June 1985 1 July 1985 1 July 1985 1 July 1985 1 October 1985 1 October 1985 1 October 1985 1 October 1985 (') Agricultural conversion rate applicable from 1 July 1986 : 1 ECU = 1 482,00 Lit . 31 . 12 . 85 Official Journal of the European Communities No L 362 / 31 &gt; Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = ... LIT Applicable until  1 ECU = . . . LIT Applicable from Processed fruit and vegetables  cherries preserved in syrup  tinned pineapples  tomatoes: peeled, whether or not cooked, preserved by freezing; flakes; prepared or preserved; juices;  peaches preserved in syrup  dried figs  Williams pears preserved in syrup  dried grapes  prunes derived from 'Prunes d'Ente' All other cases 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 1 432,00 26 May 1985 31 May 1985 30 June 1985 30 June 1985 30 June 1985 14 July 1985 31 August 1985 31 August 1985 26 May 1985 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 1 482,00 27 May 1985 1 June 1985 1 July 1985 1 July 1985 1 July 1985 15 July 1985 1 September 1985 1 September 1985 27 May 1985 ANNEX VIII NETHERLANDS Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = . . . F1 Applicable until 1 ECU = ... Fl Applicable from Milk and milk products Cereals :  durum wheat and durum wheat groats and meal  maize  others All other cases 2,71620 2,70178 2,70178 2,70178 2,68749 26 May 1985 30 June 1985 31 July 1985 31 July 1985 26 May 1985 2,71620 2,70178 2,70178 2,70178 2,68749 27 May 1985 1 July 1985 1 August 1985 1 August 1985 27 May 1985 ANNEX IX UNITED KINGDOM Products Agricultural conversion rate Marketing year 1984 / 85 Agricultural conversion rate Marketing year 1985 / 86 1 ECU = ... £ Applicable until 1 ECU = ... £ Applicable from All products 0,618655 26 May 1985 0,618655 27 May 1985